*169Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Allen Howell appeals the district court’s order dismissing his 28 U.S.C.A. § 2255 (West Supp.2012) motion as untimely. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Howell, No. 4:08-cr-00041-BO-1 (E.D.N.C. Sept. 4, 2012); cf. Lo v. Endicott, 506 F.3d 572, 575 (7th Cir.2007); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir.2006); Shannon v. Newland, 410 F.3d 1083, 1089 (9th Cir.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.